                        Case 3:18-cv-06582-LB Document 6 Filed 11/02/18 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                    NorthernDistrict
                                                 __________ Districtof
                                                                     of__________
                                                                       California


                       Genentech, Inc.                          )
                                                                )
                                                                )
                                                                )
                            Plaintiff(s)                        )
                                                                )
                                v.                                      Civil Action No. 3:18-cv-06582
                                                                )
  JHL Biotech, Inc., Xanthe Lam, Allen Lam, James               )
  Quach, Racho Jordanov, Rose Lin, and John Chan                )
                                                                )
                                                                )
                           Defendant(s)                         )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) JHL BIOTECH, INC.
                                           XANTHE LAM
                                           ALLEN LAM
                                           JAMES QUACH
                                           RACHO JORDANOV
                                           ROSE LIN
                                           JOHN CHAN

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date:
                                                                                     Signature of Clerk or Deputy Clerk
